

115 HRES 248 IH: Commending the University of South Carolina women’s basketball team for winning the 2017 NCAA National Championship.
U.S. House of Representatives
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 248IN THE HOUSE OF REPRESENTATIVESApril 4, 2017Mr. Wilson of South Carolina (for himself and Mr. Clyburn) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONCommending the University of South Carolina women’s basketball team for winning the 2017 NCAA
			 National Championship.
	
 Whereas, on Sunday, April 2, 2017, the University of South Carolina women’s basketball team won the 2017 NCAA National Championship (in this preamble referred to as the national championship) by defeating the Mississippi State University Bulldogs by a score of 67 to 55 at the American Airlines Center in Dallas, Texas;
 Whereas the victory by the Gamecocks in the championship game earned South Carolina its first national title in program history;
 Whereas the head coach of the Gamecocks, Dawn Staley, has been an outstanding role model to the players, the University, and the community;
 Whereas Coach Staley has been supported by assistant coaches and staff including: Lisa Boyer, Nikki McCray-Penson, Fred Chmiel, Melanie Balcomb, Cynthia Jordan, Freddy Ready, Ariana Moore, Hudson Jacobs, Marcella Shorty, and Katie Fowler;
 Whereas A’ja Wilson, of Hopkins, South Carolina, was named Most Outstanding Player of the Final Four and she and Alaina Coates, of Irmo, South Carolina, both won First Team All-SEC honors;
 Whereas the full roster of the 2016–2017 National Champion South Carolina team includes: Victoria Patrick, Bianca Cuevas-Moore, Kaela Davis, Doniyah Cliney, Allisha Gray, Araion Bradshaw, Tiffany Davis, Mikiah Herbert Harrigan, A’ja Wilson, Alexis Jennings, Alaina Coates, and Tyasha Harris;
 Whereas the University of South Carolina ranked first in average home women’s basketball attendance this year, averaging over 14,000 fans per game;
 Whereas at the beginning of the season, the University of South Carolina women’s basketball team dedicated the season to the theme of 100, thereby establishing their commitment to—
 (1)one goal, one dream, one team, one family, and one focus; (2)zero boundaries or complaints; and
 (3)zero excuses or selfishness; Whereas Assistant Coach Nikki McCray-Penson was diagnosed with cancer three years ago and throughout her treatment has been supported by the staff and players and, according to Coach Staley, never missed a day of work;
 Whereas the University of South Carolina women’s basketball team displayed outstanding dedication, teamwork, and sportsmanship throughout the 2016–2017 basketball season in earning a season record of 33 wins and 4 losses, and winning their third consecutive Southeastern Conference Championship; and
 Whereas the Gamecocks have brought pride and honor to the State of South Carolina: Now, therefore, be it
	
 That the House of Representatives— (1)commends the University of South Carolina Gamecocks women’s basketball team for winning the 2017 NCAA National Championship;
 (2)recognizes the on-court and off-court achievements of the players, coaches, and staff of the University of South Carolina’s women’s basketball team; and
 (3)respectfully requests that the Clerk of the House transmit an enrolled copy of this resolution to— (A)the President of the University of South Carolina, Harris Pastides;
 (B)the Head Coach of the University of South Carolina women’s basketball team, Dawn Staley; and (C)the Athletic Director of the University of South Carolina, Ray Tanner.
				